Order unanimously reversed, without costs, and matter remitted to Erie County Supreme Court for further proceedings in accordance with the following memorandum: Petitioners are candidates for nomination for membership on the Domocratic State Committee. Respondents Ward and McDonough have filed with the Board of Elections petitions for the same office. On July 18, 1974 timely general objections to petitioners’ designations were filed and on July 24, 1974 timely specific objections were filed. The objections were sustained by the board and notice thereof was mailed to petitioners on July 29, 1974, which was the last day that a proceeding could be instituted to have the petitions reinstated under subdivision 1 of section 330 of the Election Law. Such notice was not received by petitioners until July 30. They then instituted a special proceeding under article 78 of the CPLR to have their names placed on the ballot. Special Term dismissed the proceeding on the ground that it was not instituted within the 14-day time limit prescribed by subdivision 1 of section 330 of the Election Law, and that the court consequently lacked jurisdiction to entertain it. While the 14-day limitation prescribed by section 330 of the Election Law applies to this article 78 proceeding (Matter of Van Lengen v. Balabanian, 50 Mise 2d 652, affd. 26 A D 2d 622, affd. 17 N Y 2d 920; Matter of Novak v. Nash, 31 N Y 2d 710), the Due Process Clause of the Fourteenth Amendment mandates that petitioners be given an opportunity to be heard (Múlleme v. Central Hanover Trust Go., 339 U. S. 306). Since the board failed to give notice to petitioners until after *946the date specified in subdivision 1 of section 330 of the Election Law, they were not bound by its provision. (Matter of Schwartz v. Sachs, 42 A D 2d 975; Matter o-f Jones v. Gallo, 37 A D 2d 793.) The matter not having been determined on the merits, it- is remitted to Erie County Supreme Court for á prompt hearing. (Appeal from order of Erie Special Term in article 78 proceeding to review rejection of designating petition.) Present—Marsh, P. J., Witmer, Moule, Mahoney and Goldman, JJ.